Order unanimously reversed on the law with costs, plaintiffs motion denied without prejudice and award of attorney’s fees vacated. Memorandum: Supreme Court erred in failing to strike plaintiffs submissions based on the failure of plaintiffs attorney to file the requisite certifications pursuant to 22 NYCRR 202.16 (e) and 130-1.la. Pursuant to section 202.16 (e), “[e]very paper served on another party or filed or submitted to the court in a matrimonial action shall be signed as provided in section 130-1.la of this Title” (22 NYCRR 202.16 [e]). Section 130-l.la (a) requires a party’s attorney to sign every pleading, motion or